Citation Nr: 0118286	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  00-01 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Togus, 
Maine


THE ISSUE

Whether the veteran is competent to handle disbursement of VA 
funds.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from December 1964 to 
April 1966.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Togus, Maine.  A rating decision 
entered in April 1999 proposed a finding of incompetency.  A 
letter from the RO in May 1999 advised the veteran of the 
proposed finding of incompetency.  In a rating decision of 
September 1999, the RO determined that the veteran was not 
competent to handle the disbursement of funds.

A hearing was held before the undersigned Member of the Board 
in April 2001.  A transcript of the hearing is of record.


REMAND

A VA psychiatric examination was performed in March 1999.  
The examiner did not specify that the veteran's claims folder 
had been reviewed.  With respect to a determination of 
competency, the examiner pointed out that the veteran 
appeared to be actively psychotic and had trouble 
interpreting reality.  It was further observed that the 
veteran was unable to tell the examiner about the amount of 
his monthly income or the amount of his mortgage payments.  
The examiner stated that the veteran's financial affairs were 
handled by a daughter.  

In testimony before the undersigned Board Member in April 
2001, the veteran maintained that he had experienced a "bad 
day" on the day of the VA psychiatric examination which led 
to a finding of incompetency.  In this regard, he asserted 
that, at the time of the examination, he had been distressed 
over the recent death of his wife of many years, as well as 
over a medical crisis of his son.  He stated that he 
regularly paid his bills on time, except during a period of 
about two months when he was suffering from a great deal of 
depression.  He remarked that he personally completed money 
orders or counted out cash needed to make purchases, relying 
on his daughter merely for the delivery of funds.  In the 
opinion of the undersigned Board Member, the veteran provided 
a cogent account of his income and expenses and of the means 
by which his bills were paid.

The Board believes that the current record creates some 
question about whether the veteran's mental capacity is so 
compromised that he is incompetent, i.e., that he is unable 
to contract or to manage his own affairs, including the 
disbursement of funds without limitation.  See 38 C.F.R. 
§ 3.353(a).  Although the Board is aware of a VA physician's 
determination that the veteran is incompetent, the Board 
notes that the examiner's assessment may not have been 
informed by claims folder review.  Moreover, it has been well 
over two years since the examination that was the basis for 
that assessment was performed.  The United States Court of 
Appeals for Veterans Claims has held that, if the medical 
evidence of record is insufficient, VA is always free to 
supplement the record by seeking an advisory opinion, or 
ordering a medical examination to support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet.App. 171 (1991).

Additionally, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The new law applies to all 
claims filed on or after the date of the law's enactment, as 
well as to claims filed before the date of the law's 
enactment, and not yet finally adjudicated as of that date.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).

The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
RO has not yet considered the veteran's claim in the context 
of the new law.  Nor has the veteran had an opportunity to 
prosecute his claim in that context.  Consequently, in order 
to ensure the veteran due process of law, and to avoid the 
possibility of prejudice, the Board will remand the claim to 
the RO.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the circumstances, the case is REMANDED for the 
following actions:

1.  All up-to-date VA and private medical 
records relating to treatment of the 
veteran's psychiatric disability should 
be secured for inclusion in the record.

2.  After the development requested above 
has been completed, the RO should 
schedule the veteran for a VA psychiatric 
examination, to be performed by a 
physician other than the physician who 
examined the veteran in March 1999.  The 
examiner must review the entire claims 
folder, including a copy of this remand, 
prior to the examination and he/she 
should indicate in the report of 
examination that a review of the claims 
folder was accomplished.  The purpose of 
the examination is to determine whether 
or not the veteran is competent to handle 
the disbursement of VA funds.  All 
examination findings, along with the 
complete rationale for the opinion 
expressed, should be set forth in a 
typewritten report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with the 
remand.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000), is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

5.  After completion of the requested 
development and any other indicated 
development and/or notification action, 
the RO should again adjudicate the matter 
of the veteran's competency.  If the 
benefit sought on appeal continues to be 
denied, the veteran should be furnished 
an appropriate supplemental statement of 
the case and afforded the opportunity to 
respond thereto before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


